Citation Nr: 1716438	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-05 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1972.  
	
This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

In April 2015 and September 2016, this appeal was remanded by the Board for further development.  It has now been returned to the Board for adjudication. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the record, the Board finds that further development is required prior to adjudicating the Veteran's claims.  Specifically, remand is required to obtain the report of a May 2016 audiometric study that lead to the Veteran receiving new hearing aids in June 2016.

The Board, in a September 2016 remand sought the audiometric studies conducted in May 2016.  The AOJ obtained copies of outpatient records, including the notation in May 2016 that the Veteran was seen and, in a supplemental statement of the case noted that 96 percent hearing was noted in each ear.  It was noted that a full audiometric study was not done.

That last finding is not clear from the record.  The May 2016 note reports that an "Audiometric Summary available in CPRS Tools/Audiogram Display."  The note further reports "Speech reception threshold (SRT) were obtained using recorded material and were found to be in good agreement w/the pure tone data, bilaterally."

These two notations, and the fact that it resulted in new hearing aids being provided in June 2016, indeed suggests that there is an audiometric report available on that date that has not been associated with the file, and is more recent than the rating exam on file.  This document should be obtained, as is pointed out by the Veteran's representative, following review of the case.  If it is suggested that a new examination is needed, after reviewing this information, such examination should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA Lee County Healthcare Center in Cape Coral, Florida, all audiometric findings recorded at the time of the May 2016 visit that lead to new hearing aids being issued.  If in fact a full audiometric examination was not conducted, that should be certified by someone from the audiology clinic and all information used in ordering new hearing aids should be obtained and associated with the current claims file.

2.  After the above is completed, review the information received.  If in fact a complete audiometric examination was not conducted in May 2016, if it is not sufficient to use for rating purposes, or if it suggests findings significantly different than those recorded in 2015, schedule the Veteran for a VA audiological examination to address the current severity of his service-connected bilateral hearing loss.  The examiner is to be provided access to the VBMS file, and the Virtual VA file.  The examiner must specify in the report that these records have been reviewed.  Following a complete review of the claims file and examination of the Veteran, the examiner is to provide a detailed review of the Veteran's current complaints and the nature and extent of any hearing loss disability, as well as a discussion of the functional effects of the Veteran's hearing loss on the ordinary conditions of daily life and activities of daily living including, but not limited to, his ability to work.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, review the expanded record to ensure complete compliance with the directives of this REMAND.  If any report is deficient in any manner, implement corrective procedures at once.

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




